Citation Nr: 0019148	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from July 1990 to August 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO rating decision that denied service 
connection for a psychiatric disability.  In January 2000, 
the Board remanded the case to the RO for additional 
development.


REMAND

The January 2000 Board remand asked the RO to clarify the 
veteran's desire for a personal hearing.  Correspondence from 
him dated January 31, 2000, indicates that he desires a 
hearing at the location of his incarceration, if possible, or 
at the RO with the representative.  The VA has a statutory 
obligation to the veteran in the development of his claim.  
38 U.S.C.A.§ 5107(a).  In that regard, the Board notes that 
the duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement as such individuals are entitled to the same care 
and consideration given to their fellow veterans. Wood v. 
Derwinski, 1 Vet.App. 190,193 (1991); see also Bolton v. 
Browm, 8 Vet.App. 185 (1995). A review of the evidence does 
not show that the RO notified the veteran whether a hearing 
could be conducted at the location of his incarceration, and 
if not, his alternatives for submitting additional argument 
or evidence.  In order to ensure due process to him, he 
should be fully informed of his rights.  38 C.F.R. § 3.103 
(1999).

A review of the record show that the veteran has not 
submitted requested reports of his treatment by Drs. Estep 
and Hansen, and that he has failed to submitted requested 
release forms needed to obtain reports of his psychiatric 
treatment prior to service.  He should be advised that this 
information has not been received and that the case will sent 
to the Board for review without it unless it is submitted.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be advised of 
whether or not a hearing may be held at 
the location of his incarceration, and if 
not, the reason therefor and notified of 
his right to submit alternative argument 
or evidence.

2.  He should be notified that requested 
reports of his treatment by Drs. Estep 
and Hansen, and the requested release 
forms needed to obtain reports of his 
psychiatric treatment prior to service 
have not been obtained.  He should be 
advised that his case will sent to the 
Board for review without it unless it is 
submitted.

3.  After the above actions, the RO 
should review the veteran's claim, 
including a review of any additional 
statements from the veteran.  If action 
remains adverse to him, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be provided the opportunity 
to reply to the supplemental statement of 
the case before the file is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




